SULLIVAN, J.
E. C. Osterlander, administrator brought this action to recover of Henry Schroeder, monies that he had withdrawn from a savings account which was in his name and also in the name of the decedent. The account was open to either to draw from, or in case of death of either, the survivor could draw the balance.
At the conclusion of the evidence Schroeder moved for a directed verdict, which was *582granted by court. Error was prosecuted and court of Appeals held:—
Attorneys — E. C. Osterlander for Osterlander, Reasner and Wieber for Schroeder; all of Cleveland.
1. Ohio Supreme Court In Cleveland Trust Co. v. Scobie 114 OS. decided that where either of two depositors could draw upon the death of the other, a present interest was created at the time of deposit.
2. If survivor draws out of bank account after death of decedent, administrator cannot recover from survivor, amount so drawn, as part of the estate.
Judgment affirmed.